Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
Group I, Claims 1-2, drawn to a modified natural killer cell, comprising a phenotype of CD3- CD19- CD14- C56hi CD16dim NKG2D+ CD11c+ CD86+ HLA-DR+ CD83-, classified in C12N5/0665.
Group II, Claims 3-7, drawn to a method for treating cancer with modified NK cell with a phenotype of CD3- CD19- CD14- C56hi CD16dim NKG2D+ CD11c+ CD86+ HLA-DR+ CD83-, by administering an effective amount of a composition to a subject in need thereof, classified in A61K35/17.
Group III, Claims 8-21, drawn to a method of culturing a modified NK cell, comprising obtaining a body fluid comprising mononuclear cells; contacting the mononuclear cells with a first culturing medium comprising IL-15, IL- 12 and IL-18 to obtain a cultured cell population; and isolating a modified NK cell with a phenotype of CD3- CD19- CD14- C56hi CD16dim NKG2D+ CD11c+ CD86+ HLA-DR+ CD83- from the cultured cell population, classified in C12N5/0665.

The inventions are independent and distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the modified natural killed cells in Group I can be used in a materially different process such as in vitro research or drug testing. 
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the modified natural killer cells in Group I can be made by a materially different process such as co-culturing with specific cell types or contacting with different cytokines and growth factors. Furthermore, as Group III requires an isolation step, the method of Group III can be used to obtain cells with different phenotypes than in Group I.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, can be used to make materially different products. As Group III requires an isolation step, the method of Group III can be used to obtain cells with different phenotypes required by Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The prior art applicable to one invention would not likely be applicable to another invention and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

During a telephone conversation with Shelly Guest Cermak on 02/08/2022 and 02/11/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 3-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention	


Information Disclosure Statement
The Information Disclosure Statement(s) submitted on 02/21/2020 and 01/25/2022 have been received and considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.

Regarding claim 1, the claim is directed to a modified natural killer (NK) cell, comprising a phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-.

The claimed modified cell is considered a nature-based product. The cellular surface markers, CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-, are all naturally occurring markers types. The closest naturally occurring counterpart are in vivo NK cell. As evidenced by Poli (Immunology, 2008), NK cells can have different surface expression markers. For example, Human NK cells can be subdivided into different populations based on the relative expression of CD16 and CD56, those subsets being CD56bright CDdim/- and CD56dim CD16+, respectively (Abstract). These subsets, may also express different markers altogether. For example, CD56bright NK cells express HLA-DR, but do not express CD57, while CD56dim NK cells do not express HLA-DR and do express CD57 (Table 1, p459). Furthermore, the specification of the instant application states that CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- are obtained by contacting mononuclear cells with IL-12, IL-15, and IL-18 and isolating NK cells possessing both NK cell function and dendritic cell function with that phenotype from population of cultured cells (Specification, paragraph 0073]). As evidence by Poli, at sites of peripheral inflammation, CD56bright NK cells are stimulated by IL-12, IL-15, and IL-18, to produce INF-γ and increase the percentage of TNF-α-producing monocytes (Interactions of CD56bright NK cells with other cells of the immune system, p461). Thus, the conditions that establish NK cells with the phenotype CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- exist in nature. Thus, as the claim is not considered markedly different than naturally occurring NK cells, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
per se, not a method of use (Step 2A, Prong 2: NO).
The claim does not recite any elements in addition to a judicial exception, so there are no additional elements that add significantly more to the judicial exceptions (Step 2B: NO).
The claim is patent ineligible.

Regarding claim 2, None of the features/limitation of claim 2 represent a significant structural or physical difference between the claimed product and in vivo NK cells. NK are immune cells that combat tumors and pathogens, and are carried naturally in the blood. Thus, the analysis made above in regards to claim 1 is equally applicable to claim 2. None of the claims are patent eligible.
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leong et al. (Biol Blood Marrow Transplant, 2014).
In regards to claim 1, Leong discloses modified natural killer cells (NK cells) pre-activated by being cultured with IL-12, IL-15, and IL-18 (Abstract, p463; Materials and Methods, Assays to Assess CD25 Expression and Function, column 2, p464). Leong also discloses that these cells were derived from peripheral blood mononuclear cells (Materials and Methods, NK Cell Purification and Cell Culture, column 2, p464). Leong further discloses that the cells were purified to be CD3- (Materials and Methods, NK Cell Purification and Cell Culture, column 2, p464), and that some cell subsets were CD56bright (p465, column 1). Leong is silent on whether the modified natural express the other phenotypes of CD19-CD14-CD16dimNKG2D+CD11c+CD86+HLA-DR+CD83-. However, as evidenced by the specification of the instant application, modified NK cells with phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- are obtained by contacting mononuclear cells with IL-12, IL-15, and IL-18 and isolating NK cells possessing both NK cell function and dendritic cell function with that phenotype from population of cultured cells (Specification, paragraph 0073]). Therefore, since the modified of making natural killer cells, as disclosed by Leong, carries out this step the reference cell composition is deemed to inherently possess the phenotype of CD3-CD19-CD14-CD56hiCD16dimNKG2D+CD11c+CD86+HLA-DR+CD83- as well.
 Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, Leong anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leong as applied to claim 1 above and further in view of Lee (WO 2015100495, 2015, from IDS filed 02/21/2020).
In regards to claim 2, while Leong teaches that NK cells pre-activated with combinations of IL-12, IL-15, and IL-18 may be useful to enhance anti-tumor and anti-viral NK cell responses (p472, column 1, second paragraph), Leong is silent on whether modified NK cells can be added to a pharmaceutical composition, and whether this pharmaceutical composition also comprises a pharmaceutically acceptable carrier or excipient. However, Lee teaches a modified NK cell that can provide pharmaceutical compositions comprising the engineered natural killer cells and a pharmaceutically acceptable carrier or excipient (paragraph [0007], p2). Lee also teaches that this pharmaceutical composition can be used to treat cancer (paragraph [0008], p2). It would be obvious for a person of ordinary skill in the arts to make a pharmaceutical composition, comprising the modified NK cells as taught by Leong with a pharmaceutically 
	Therefore, the combined teachings of Leong and Lee render the invention unpatentable as claimed. 

Conclusion

	Rejection of claims 1-2 is proper.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632